UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED February 28, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number000-53156 UNWALLINTERNATIONALINC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) Suite 325 – 7582 Las Vegas Blvd South, Las Vegas, NV89123 (Address of principal executive offices, including zip code.) 702-560-4373 (telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YESoNOx Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESx NOo State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 23,818,046 shares of common stockas of July 7, 2015. 1 UNWALL INTERNATIONAL, INC. FINANCIAL STATEMENTS FEBRUARY 28, 2014 TABLE OF CONTENTS PART I. - FINANCIAL INFORMATION Page ITEM 1 FINANCIAL STATEMENTS 3 Unaudited Balance Sheets as of February 28, 2015 and November 30, 2014 3 Unaudited Statements of Operations for the three month period ended February 28, 2015 and for the three month period ended February 28, 2014 4 Unaudited Statements of Cash Flows for the three month period ended February 28,2015 and for the three month period ended February 28, 2014 5 Condensed Notes to Interim Financial Statements (unaudited) 6 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 ITEM 3 Quantitative and Qualitative Disclosures about Market Risk 11 ITEM 4 Controls and Procedures 11 PART II OTHER INFORMATION ITEM 1A Risk Factors 11 ITEM 6 Exhibits 11 INDEX TO EXHIBITS 11 SIGNATURES 12 2 UNWALL INTERNATIONAL INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) February 28, November 30, ASSETS Current Assets: Cash - - Total current assets - - Total Assets - - LIABILITIES AND SHAREHOLDERS' DEFICIT Current Liabilities: Accounts payable Due to shareholder Total liabilities Commitments & Contingencies - - Shareholders’ Deficit: Preferred stock - Class A – authorized, 100,000,000 shares of $.001 par value; issued and outstanding, 750,000 Common stock – authorized, 100,000,000 shares of $.001 par value; issued and outstanding, 23,818,046 Capital in excess of par value Accumulated deficit ) ) Total shareholders deficit ) ) Total Liabilities and Shareholders’ Deficit - - The accompanying notes are an integral part of these financial statements 3 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED FEBRUARY 28, 2 (Unaudited) Expenses: Selling and Administrative Expenses Operatingloss from continuing operations ) ) Net loss ) ) Loss Per Share - Basic and Diluted $ ) $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of these financial statements 4 UNWALL INTERNATIONAL INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED FEBRUARY 28, 2015 (Unaudited) CASH FLOWS FROM OPERATIONS: Net loss $ ) $ ) Adjustments required to reconcile net loss to net cash consumed by operating activities: Changes in assets and liabilities: (Decrease) Increase in accounts payable ) Net Cash Used in Operating Activities ) ) . CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from shareholder loans Net Cash Provided by Financing Activities: Net increase (decrease) in cash - - Cash balance, beginning of period - - Cash balance, end of period $
